Order unanimously affirmed, without costs. Memorandum: Respondents appeal from an order of Special Term granting the petition to validate the designating petition of petitioners candidates on the ground that the alleged defect of failure to specify each petitioner’s term of office was cured by subsequent amendment. No discussion of the effect of the amendment is necessary since the designating petition was valid as filed. Petitioners are incumbents seeking the same positions they now hold, and their names were included on the same designating petition. No possibility of deception, confusion or fraud had been shown. Subdivision 1 of section 6-132 of the Election Law contains no requirement that the term of office be specified in the designating petition. Thus the requirements of the statute have been met (see Matter of Ferris v Sadowski, 45 NY2d 815, 817). (Appeals from order of Erie Supreme Court, Wolf, J. — election law.) Present — Dillon, P.J., Cardamone, Callahan, Moule and Schnepp, JJ.
(Decided Sept. 2, 1981.)